          Case 1:16-cr-00847-JGK Document 85 Filed 01/07/21 Page 1 of 2




                                                                       January 6, 2021

VIA ECF
The Honorable John G. Koeltl
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

                                       Re: United States v. Shiekh Miah Mahatab
                                           16 Cr. 847 (JGK)

Dear Judge Koeltl:

         Please recall that I represent Mr. Shiekh Miah Mahatab in his defense of the above-
referenced matter. Mr. Miah Mahatab is presently scheduled to be sentenced by Your Honor
during an in-person appearance on January 22, 2021, at 12:00 p.m. Per Your Honor’s Rules of
Practice, the defense’s sentencing submission is due by Friday, January 8, 2021. For the reasons
that follow, I write to request that Your Honor grant the defense permission to file its sentencing
memorandum on Tuesday, January 12, 2021, and change Mr. Miah Mahatab’s sentencing
hearing from an in-person appearance to a remote appearance via either teleconference or video
conference.

        The parties received the initial draft of the United States Probation Presentence Report
(PSR) on December 9, 2020. On December 17, 2020, the defense submitted its objections and
corrections to the PSR, and United States Probation Officer Jill Jefferies has advised us that the
final report will be published on January 8, 2021. Because the defense requires time to review
the final report with Mr. Miah Mahatab before finalizing and submitting its sentencing letter, I
respectfully request that Your Honor grant the defense permission to submit its sentencing letter
by Tuesday, January 12, 2021.

       In addition, as Your Honor is aware, today, January 6, 2021, Chief Judge McMahon
extended the order suspending in-person operations from January 19, 2021 through February 12,
2021. Mr. Miah Mahatab, who is burdened with preexisting medical conditions, understands the
         Case 1:16-cr-00847-JGK Document 85 Filed 01/07/21 Page 2 of 2


The Honorable John G. Koeltl
January 6, 2021
Page 2 of 2

risks posed by the COVID-19 pandemic and is willing to waive his right to be physically present
at his sentencing hearing. As such, I respectfully request that Your Honor conduct Mr. Miah
Mahtab’s sentencing hearing on January 22, 2021, if possible, but hold the hearing via
teleconference or video conference.

       Thank you for your consideration of both requests.

                                                                   Respectfully submitted,



                                                                   Mark I. Cohen

Cc: A.U.S.A. Kiersten A. Fletcher (via ECF)
    Mr. Shiekh Miah Mahatab (via inmate mail)



                       Application granted. Defense submissions are due on
                       January 12, 2021, the Government's submissions are
                       due January 16, 2021. The sentencing on January 22,
                       2021 at 12 p.m. will proceed by video.

                       SO ORDERED.

                       New York, New York           /s/ John G. Koeltl
                       January 7, 2021              John G. Koeltl, U.S.D.J.
